Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 12/23/19.  Claims 1 – 20 has been examined and is now pending.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickerson, et al. 20150169311 A1.
Regarding claims 1 and 10, one or more computer-readable media having instructions stored thereon, wherein the instructions, when executed by a dashboard system, cause the dashboard system to: 
retrieve information related to a vehicle [0066 – 0068, see gather information]; 
determine, based on the information related to the vehicle, a time for a software update of software of the vehicle and a location for the software update of the software of the vehicle [0068, see provide location information also software update];
generate an indication of the time for the software update and location for the software update; and 
provide the indication to the vehicle to schedule the software update [0067, see vehicle scheduling manager].
Regarding claim 2, the one or more computer-readable media of claim 1, wherein the instructions, when executed by the dashboard system, further cause the dashboard system to:
determine a component associated with the software update; determine that the vehicle includes the component; and determine that the software update is to be performed for the vehicle based on the determination that the vehicle includes the component [0062].
Regarding claim the software update based on the location for the software update being closest of the plurality of locations to the location of the vehicle [0066 – 0069 see home and business location].
Regarding claim 4, the one or more computer-readable media of claim 1, wherein to determine the time for the software update includes to:
determine a time that the vehicle is scheduled to be at the location; and determine that the time for the software update to be the time that the vehicle is scheduled to be at the location [0066 – 0069, see locations].
Regarding claim 5, the one or more computer-readable media of claim 1, wherein the instructions, when executed by the dashboard system, further cause the dashboard system to determine an immediacy rating associated with the software update, and wherein the time for 
Regarding claim 6, the one or more computer-readable media of claim 1, wherein the information related to the vehicle includes information related to an operational assignment of the vehicle [0062 – 0069, shows vehicle updating and upgrading as well as determining vehicle location prior to updating].
Regarding claim 7, the one or more computer-readable media of claim 1, wherein the instructions, when executed by the dashboard system, further cause the dashboard system to provide the indication to an update system at the location for the software update, and wherein the indication further includes an indication of a storage location for the software update [0062 – 0069].
Regarding claim 8, the one or more computer-readable media of claim 1, wherein the information related to the vehicle includes a state-of-charge of the vehicle, a current service being performed by the vehicle, an operational assignment of the vehicle, or a current location of the vehicle [0062 – 0069, also see Figure 5 an all associated text]. 
Regarding claim 9, the one or more computer-readable media of claim 1, wherein the vehicle is an autonomous vehicle, and wherein the indication of the time for the software update and the location for the software update is to cause the autonomous vehicle to proceed to the location for the software update at the time for the software update [Fig. 5, and 0062 – 0069].
Regarding claim 11, the process of claim 10, wherein determining that the vehicle is to be scheduled for the software update includes:
identifying, by the dashboard system, a version of software to which the vehicle is to be updated for the software update; identifying, by the dashboard system, a prior version of software being utilized by the vehicle; and determining, by the dashboard system, that the prior 
Regarding claim 12, the process of claim 10, wherein determining that the vehicle is to be scheduled for the software update includes:
identifying, by the dashboard system, a component associated with the software update; and determining, by the dashboard system, that the vehicle includes the component based on the information related to the vehicle [0056 – 0069, also Fig. 5 and all associated text as previously discussed above].
Regarding claim 13, the process of claim 10, further comprising:
receiving, by the dashboard system, an indication of a progress of the software update for the vehicle; and displaying, by the dashboard system, the progress of the software update [0062 – 0069].
Regarding claim 14, the process of claim 13, wherein the indication of the progress of the software update includes an indication that an error has occurred with the software update, and wherein displaying the progress of the software update includes displaying an indication of the error [0060, see storing error and conflict for tracking].
Regarding claim 15, the process of claim 10, wherein determining the time for the software update and the location for the software update includes: identifying, by the dashboard system, the location for the software update; and verifying, by the dashboard system, that the location for the software update has adequate resources for the software update at the time for the software update [0060 – 0069, and see et seq discloses updating, identifying and verifying or determining the updates as well as conflict and errors].
Regarding claim 16, the process of claim 10, wherein determining the time for the software update and the location for the software update includes:

Regarding claim 17, the process of claim 10, further comprising providing, by the dashboard system, the indication to an update system to perform the software update, wherein the indication includes an indication of a storage location for the software update [0060 – 0069, also see 0076 for storage mediums].
Regarding claim 18, one or more computer-readable media having instructions stored thereon, wherein the instructions, when executed by an update system, cause the update system to:
identify an indication of a scheduled software update of a vehicle; determine that the vehicle has entered a service range of the update system; and perform the scheduled software update of the vehicle in response to the determination that the vehicle has entered the service range [0062 – 0069].
Regarding claim 19, the one or more computer-readable media of claim 18, wherein the indication of the scheduled software update includes an indication of a time for the scheduled software update, wherein the instructions, when executed by the update system, further cause the update system to identify the time for the scheduled software update from the indication of the scheduled software update, and where to determine that the vehicle has entered the service range of the update system includes to determine that the vehicle has entered the service range of the update system at the time for the scheduled software update [0062 – 0069].
.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ricci et al. US 20130200991 A1. Discloses autonomous vehicular updating as well. Including versioning and downloading.
Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK O KENDALL whose telephone number is (571)272-3698.  The examiner can normally be reached between Monday and Thursday, at 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/Primary Examiner, Art Unit 2192